Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/22 has been entered.
This office action is in response to correspondence 08/15/22 regarding application 16/687,965, in which claims 1, 9, and 17 were amended. Claims 2, 4, 10, and 12 were cancelled in a previous reply. Claims 1, 3, 5-9, 11, and 13-17 are pending in the application and have been considered.


Non-compliant claim 17
As noted on page 2 of the Final Rejection 05/13/22, even though Applicant submitted a non-compliant amendment in the 04/19/22 response, in order to expedite prosecution, the examiner assumed that additional text from claim 1 was accidentally copied and pasted to the end of claim 17, after the claim ended with a period at line 18. Therefore, only lines 1-18 of claim 17 were considered in the previous office action. Applicant did not address the examiner’s concerns in the Remarks 08/15/22, and amended claim 17 still fails to comply with MPEP 608.01(M), which requires that each claim ends with a period, and periods may not be used elsewhere in the claims except for abbreviations, because both lines 19 and 47 of the claim end with a period. Taking note that lines 1-19 do comply with 37 CFR 1.121, it appears to the examiner that lines 20-47 of the claim may have been copied from lines 3-30 of amended claim 1 text and (again) inadvertently appended to Applicant’s intended end of the claim at the first period (line 19). For examining purposes, only lines 1-19 of claim 17 have been considered. In this and future office actions, only the text preceding the first non-abbreviation period in claim 17 will be examined. The first period that is not an abbreviation will be considered by the examiner to be the intended end of the claim.

Response to Arguments
Amended claim 1 overcomes the objections for minor informalities, and so the objections withdrawn.
Amended claim 9 overcomes the objections for minor informalities, and so the objections withdrawn.
Amended claim 17 overcomes the objection for a minor informality, and so it is withdrawn.
The second paragraph of the Remarks states that “claims 1-17 are pending” even while “Claims 2, 4, 10, and 12 have been cancelled”. Claims 2, 4, 10, and 12 were indeed cancelled in a previous reply. The correct list of pending claims is accordingly 1, 3, 5-9, 11, and 13-17.
The arguments on page 11 regarding the 35 U.S.C. 102(a)(2) and 103 claim rejections of claims 1 and 9 based on Kahan, Bharat, and Nakano have been considered but are moot in view of the new grounds for rejection based on 35 U.S.C. 112(a) and 112(b). 
While independent claim 17 does contain text with amendment markings corresponding to the limitations argued on page 11, as explained above, since claim 17 fails to comply with MPEP 608.01(M), claim 17 is considered by the examiner to end at line 19, and the newly added text has not been examined. Thus, the arguments regarding claim 17 are also moot.

Claim Objections
In claim 1, line 13, should “determining, when latest conversation topic” be “determining, when a latest conversation topic”?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “… estimating, based on an order of the second categories, a first scenario indicating an order of a first plurality of conversation topics that relate to the second categories by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics that relates to input categories”. Amended claim 9 recites “… estimate based on an order of the second categories, a first scenario indicating an order of a first plurality of conversation topics that relate to the second categories by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics that relates to input categories”. Applicant does not point out in the 08/15/22 Remarks where in the specification or claims the newly added limitations are supported, and the examiner was unable to locate support for the newly added limitations in the original specification and claims. Therefore, amended claims 1 and 9 are considered to contain new matter. Dependent claims 3, 5-8, 11, and 13-16 include the new subject matter of parent claims 1 and 9, and therefore also fail to comply with the written description requirement as containing new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint, regards as the invention. Amended independent claim 1 recites “…estimating, based on an order of the second categories, a first scenario indicating an order of a first plurality of conversation topics”. It is unclear what “an order of the second categories” is intended to mean, and so the examiner cannot ascertain the boundaries of “…estimating, based on an order of the second categories, a first scenario indicating an order of a first plurality of conversation topics”, particularly since as noted above, it appears to lack support in the original specification. Independent claim 9 similarly recites “… estimate based on an order of the second categories, a first scenario indicating an order of a first plurality of conversation topics” which is considered indefinite claim language for similar reasons. Dependent claims 3, 5-8, 11, and 13-16 include the indefinite claim language of parent claims 1 and 9 without clarifying the claim boundaries, and therefore also are considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint, regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Homma et al. (2019/0130904).

Consider claim 17, Kahan discloses computer-implemented interaction control method (method for conversational recovery during a conversation with a user, Col 1 lines 46-48) comprising: 
selecting, based on information input by a user, a first conversation topic from a plurality of conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53); 
determining, based on other information input by the user in response to an interaction process executed based on the first conversation topic, whether the first conversation topic is appropriate (if the user answer includes a simple negative response, the highest ranked component/domain was not desired, Col 23 lines 11-15); 
selecting, when determining that the first conversation topic is not appropriate, the second conversation topic from the plurality of conversation topics based on the other information (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10); 
providing the user via a user interface with an inquiry to confirm whether the second conversation topic is appropriate (e.g. “do you want me to play music by Katy Perry”, Col 28 lines 9-10).
Kahan does not specifically mention estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topic from an order of the plurality of conversation topics, and selecting the interaction scenario.
Homma discloses estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics (normal NLU and out-of-topic NLU results, [0181]), an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topics from an order of the plurality of conversation topics (the system calculates the probability when the decoder RNN generates one of the sentences in 28550 given the user utterance and the additional information, [0180], and the next state can be determined on the dialog scenario when the out-of-topic NLU result was adopted, [0184], Fig 29 elements 29050 and 29060), and selecting the interaction scenario (the system selects “Me too! It’s my pleasure”, which has the largest possibility, and outputs the generated system utterance, [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topic from an order of the plurality of conversation topics, and selecting the interaction scenario in order to detect a situation where the user cannot proceed through the conversation, which would predictably avoid dialog breakdowns while providing the ability to improve NLU models, as suggested by Homma ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9495331 Govrin discloses automated context aware dialog using an ontological topic definer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    09/27/22